Citation Nr: 0416768	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for schizophrenia, paranoid type, prior to May 2, 
1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1987 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia in which service connection 
for schizophrenia was granted and a 50 percent disability 
rating was assigned.  The veteran voiced disagreement in June 
1999 and a Statement of the Case (SOC) was issued in 
September of that year.  The veteran perfected his appeal the 
following month.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  Prior to May 2, 1999, the veteran's paranoid 
schizophrenia was manifested by the type and degree of 
behavioral symptoms that caused total occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
schizophrenia, paranoid type, have been met, effective June 
22, 1998.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that a Physical 
Evaluation Board, convened in March 1998, found that the 
veteran was unable to perform the duties of his military 
occupation specialty due to his psychiatric illness.  The 
veteran was honorably discharged from active duty in June 
1998.  The veteran thereafter filed a claim of entitlement to 
service connection for schizophrenia, which was granted via a 
July 1998 rating action.  The veteran's paranoid 
schizophrenia was rated as 50 percent disabling and effective 
the day following his discharge from active duty.  In June 
1999, the veteran filed a notice of disagreement with his 
initial 50 percent disability rating and subsequently 
perfected his appeal as to this issue.  In April 2002, the RO 
issued another rating decision in which a 100 percent 
disability rating was granted, effective May 2, 1999.  The 
veteran voiced disagreement with the effective date assigned 
for his 100 percent disability rating.  The RO adjudicated, 
and the veteran subsequently perfected, an appeal for an 
earlier effective date for the grant of a 100 percent 
disability rating for schizophrenia, paranoid type.  On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefits is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The veteran's pending appeal for an increased 
rating claim was not completely abrogated by the grant of 100 
percent disability rating effective May 2, 1999, since the 
award was not made effective for the entire appeal period.  
As such, the more appropriate issue to be determined by the 
Board is whether an increased rating is warranted for 
schizophrenia, paranoid type, prior to May 2, 1999.

The file shows that through correspondence, rating decisions, 
and statements of the case, the veteran has been informed of 
the evidence necessary to substantiate an increased rating 
for a psychiatric disability.  He has been told of his and 
VA's respective obligations to obtain different types of 
evidence.  Relevant medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the veteran asserts that his paranoid schizophrenia 
caused severe work-related problems earlier than the point in 
time the RO assigned a 100 percent disability rating.  A 
document attached to his June 1999 notice of disagreement 
bolsters this assertion.  The document reflects that the 
veteran was separated from his last place of employment at a 
gas station in May 1999 due to insubordination.

An October 1999 letter from a private psychologist reflects 
that the veteran received treatment from the psychologist in 
1997 and 1998.  The letter reflects that the veteran had been 
able to function adequately in the work setting for brief 
times, probably due to his high I.Q.  The psychologist 
indicated that the veteran was unable to function in most any 
employment activity as his paranoid delusions, chronic 
depression with suicidal thinking, episodes of anger and rage 
with periods of poor impulse control were exacerbated by any 
type of stress.

A VA discharge summary reflects that the veteran received in-
patient treatment for paranoid schizophrenia and dysthymic 
disorder with suicidal ideation from September 2, 1998, to 
September 8, 1998.  The discharge summary reflects that the 
veteran had a global assessment of functioning (GAF) score of 
30 upon admission and a GAF score of 45 upon discharge.  The 
discharge summary indicates that the veteran had severe work 
related problems as an environmental factor affecting his 
diagnoses.  The veteran had been admitted, as he was suicidal 
with a plan and the means.  The veteran was started on 
antipsychotic medication and was no longer suicidal upon 
discharge.

A February 1999 VA vocational counseling record reflects that 
the counseling psychologist indicated that the veteran's 
service-connected disability contributed to impairment of 
employability and that his handicap was serious.  The record 
indicates that the veteran had not overcome the effects of 
the employment impairment and that achievement of a 
vocational goal could not be determined at that time.  A 
subsequent August 1999 letter reveals that it was eventually 
determined that due to the level of the veteran's disability, 
the feasibility of rehabilitation was not evident.  The 
letter indicates that the issue was not education, knowledge 
or skills, but the veteran's behavior and psychiatric 
disability.

The veteran's VA medical records indicate the he was first 
seen for outpatient psychiatric treatment at the mental 
hygiene clinic in April 1999.  A May 7, 1999, VA progress 
note reflects that the veteran stated that the previous week 
he had verbally abused his supervisor at work and, while he 
wanted to kill the supervisor, he was not physically violent 
during the altercation.

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2003).  The symptoms listed 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating for a 
psychiatric disability.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Here, the veteran was retired from service due to his 
psychiatric disability, hospitalized later that year because 
of a threat of suicide and in early 1999, was considered 
under a serious handicap for VA vocational rehabilitation 
purposes.  In mid-1999, the veteran was fired from his place 
of employment for insubordination, (described as an "intense 
fight" with his employer in a September 1999 medical 
record).  Given the veteran's behavioral symptoms since his 
discharge from active duty, the Board concludes that the 
disability picture more closely approximates total 
occupational and social impairment and a 100 percent 
disability rating is warranted since June 1998, the day 
following the veteran's discharge from active duty.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


ORDER

A 100 percent disability rating for schizophrenia, paranoid 
type, is granted effective June 22, 1998, subject to the laws 
and regulations regarding the disbursement of VA benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



